DETAILED ACTION
This office action is in response to Applicant’s communication of 10/7/2021. Amendments to claims 1, 7, 10 and 16 have been entered.  Claims 1-18 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process and claim 10 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to match transaction requests, e.g. financial contracts, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.   

[1] “receive a first data transaction request that is based on one of the plurality of standard data structures or the at least one participant defined data structure;”  The data structure, as best as can be interpreted by Applicant’s specification in at least paragraphs [00110] and [00128], are merely contracts.  A contract is merely an abstract concept on which, in the present case, is a request for quote or buy/sell for example.  In paragraph [0036], Applicant further indicates that a blockchain is a data structure but merely discloses a standard definition as one of ordinary skill in the art would recognize.   
[2] “based on a determination that an order book does not exist for the data structure on which the first data transaction request is based, create a new order book and add the first data transaction request to the newly created order book;” This is purely a financial limitation with the interpretation of the “data structure” being merely a contract. Although done in an electronic environment, creating an order book, as claimed, is part of the abstract idea.
[3] “subsequent to creation of the new order book that is based on the reception of the first data transaction request, receive other data transaction requests that are based on the at least one participant defined data structure and insert the other data transaction requests into the created new order book;”  Inserting trade orders into order books is a financial practice when trading financial instruments.
[4] “perform a matching process to determine at least one match for data transaction requests that are included within the created new order book;”-2-3127637TILFORSAtty Docket No.: AC-4010-0519Appln. No. 16/784,355
receive a first request for quote (RFQ) data transaction request that is based on one of the plurality of standard data structures or the at least one participant defined data structure;”
[6] “receive a plurality of responsive RFQ data transaction requests that are provided in response to the request for quote data transaction request;”
[7] “and match at least one of the plurality of responsive RFQ data transaction requests to the first RFQ data transaction request.”
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a reference “database” stored on a “storage medium” and at least one “processor” suitably programmed with a “matching engine” and a “computer system” (claim 10) there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. databases stored in memory and processors with memory suitably programmed to perform the claimed steps. The “data structures” are interpreted to be merely “contract” or requests for a specific financial transaction.  The computing elements are recited at a high-level of generality (i.e., as generic databases and computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Matching received financial requests with sitting, unfilled or unmatched financial requests is an abstract idea. Furthermore, the insignificant extra-solution activity claimed such as the receiving, gathering, adding and storing of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). The creating step is claimed at such a high level of generality that merely creating an order book based on the contract (or even a blockchain) does not provide any technical detail as to ascertain anything other than what one of ordinary skill in the art would have known an order book to be, namely, a list of buy or sell orders grouped by certain parameters. 
Dependent claims 2-9 and 11-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 11 merely recite that the request is indicative which is a well known financial term and that a financial process of negotiation takes place when a match is determined.  This is directed to the abstract idea.  Claims 3 and 12 merely define the negotiation as a communication of details between parties associated with the requests.  Claims 4 and 13 merely define the request as firm and that requests are matched based on propertied.  Claims 5 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to match transaction requests, e.g. financial contracts further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to match transaction requests, e.g. financial contracts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. databases and processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to match transaction requests, e.g. financial contracts) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Although Applicant has amended claim 7 as suggested by Examiner, only part of the suggested amendment was provided.  Claim 7 is still awkward when reading such as “…by the matching workflow engine is stored as into a blockchain transaction…” (emphasis added.  Examiner suggests deleting the word “as” in claim 7, which will make claim 7 read exactly as claim 16.  The objection to claim 16 is withdrawn, however the objection to claim 7 is maintained.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-18, filed in the Remarks of 10/7/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-18 has been withdrawn. 
Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claims 1-18, filed in the Remarks of 10/7/2021, have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues At the outset, Applicant notes that the Office Action has failed to reference, much less consider, the claimed ‘“"reference database" that is recited in claim 1 in its reasoning for rejecting the claims under § 101.”’  Further, Applicant argues that the terms “standard data structures” and “participant defined data structure” is failed to be addressed.  Examiner respectfully disagrees.
	Examiner noted the “database” as an additional element that was merely a generic computing element such that it was nothing more than storing information/data as is insignificant 
On page 9 of the Remarks, Applicant argues ‘“The claims also set forth features of dynamically creating a new order book based on receiving a data transaction request. The same received data transaction request is then inserted into that same newly created order book. The order book that is created in this manner can then handle newly received data transaction not those that "recite" elements of the alleged abstract idea of match transaction requests. See Office Action at Page 3. Rather, these are features that integrate any alleged judicial exception into a practical application because they provide for improvement in automated electronic computer systems because these technical features allow for previous types of transactions that are more complex in nature to be handled by exchange computer systems.”’ Examiner respectfully disagrees.
	Merely claiming that a new “order book”, which is a database for storing lists of transaction orders between participants, is created merely based on a data structure does not provide any level of detail other than that it is a database to be used with a specific data structure with nothing more.  For example, if said database is in fact a blockchain request, than the new order book, as claimed, is merely compatible with a blockchain or distributed ledger, which is not something new nor significantly more than the abstract idea itself. As such, this is not a recited technical feature that integrates the judicial exception into a practical application.
As such, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-18 as explained in the rejection and Response to Arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/14/2022